Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 1 of 20




                       EXHIBIT
                         11
Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 2 of 20

                                                                    Page 1
 UNITED STATES DISTRICT COURT
 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
 ASHEVILLE DIVISION


 Case No. 1:17-cv-00256


      - - - - - - - - - - - - - - - - - - - - - - -


 SHIRLEY TETER,


 Plaintiff,


 v.


 PROJECT VERITAS ACTION FUND,
 PROJECT VERITAS,
 and JAMES E. O'KEEFE, III,


 Defendants.


      - - - - - - - - - - - - - - - - - - - - - - -




 - - - - - - - - - - - - - - - - - - - - - - -
                   VIDEO DEPOSITION OF
                     SCOTT B. FOVAL
 - - - - - - - - - - - - - - - - - - - - - - -




 Taken April 5, 2019               By Deanna Oaks

 Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 2 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 3 of 20

                                                                              Page 24
 1         was one of our activists," closed quote.              Do

 2         you remember that quote?

 3   A.    I do.

 4   Q.    Do you remember it also from viewing those

 5         videos?

 6   A.    I do.

 7   Q.    Who were you talking about when you said

 8         that?

 9   A.    There had been a couple different incidents

10         of activists being accosted at Trump rallies

11         in North Carolina.        We were seeing a lot of

12         that around the country, and I was speaking

13         about a secondhand knowledge that I had

14         learned about these incidents.

15   Q.    When you said, quote, "she was one of our

16         activists," closed quote, were you

17         referencing Shirley Teter?

18   A.    No, I was not.

19   Q.    Before you made that statement, did you know

20         who Shirley Teter was?

21   A.    No, I did not.

22   Q.    When did you first learn who Shirley Teter

23         was?

24   A.    After these videos in question were, were

25         shown -- were taken.

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 3 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 4 of 20

                                                                              Page 25
 1   Q.    After they were published?

 2   A.    Yeah.    I don't -- I do not believe I was

 3         aware of who Shirley Teter was until after

 4         the campaign was over actually.

 5   Q.    And before you made the statement, quote,

 6         "she was one of our activists," closed quote,

 7         did anybody interviewing you mention Shirley

 8         Teter's name?

 9   A.    No.

10   Q.    And, again, before you made that statement,

11         were you aware of an older woman, a disabled,

12         older woman who had been punched at a rally

13         for Mr. Trump in Asheville, North Carolina?

14   A.    No.

15   Q.    Before you made the statement, quote, "she

16         was one of our activists," closed quote, was

17         Shirley Teter affiliated in any way with

18         Americans United For Change?

19   BY MR DEAN:

20         Objection.     Foundation.

21   BY MR. STREZA:

22   Q.    Go ahead.     You can answer.

23   BY MR. FOVAL:

24   A.    No, and I did not even know who Shirley Teter

25         was.    I'd never heard of her.         She was not in

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 4 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 5 of 20

                                                                              Page 26
 1         my activist list nor was she part of any ally

 2         groups that I was aware of.

 3   Q.    All right.     When you were an independent

 4         contractor for Americans United For Change,

 5         did you have knowledge of those folks who

 6         were affiliated with Americans United For

 7         Change?

 8   A.    I had direct access to the entire activist

 9         list in order to build lists for other

10         consultants around the country.

11   Q.    And, again, was Shirley Teter on any of those

12         lists?

13   A.    She was not.

14   Q.    Did Shirley Teter go to the rally at

15         Asheville, North Carolina on September 15 on

16         behalf of -- I'm sorry -- September 12th of

17         2016 on behalf of Americans United For

18         Change?

19   A.    No, she did not.

20   Q.    Were you involved in organizing individual

21         protesters?

22   A.    I was.

23   Q.    Did Americans United For Change, to your

24         knowledge, send any people to the rally in

25         Asheville, North Carolina on September 12th?

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 5 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 6 of 20

                                                                              Page 31
 1         training program.

 2   Q.    And did Americans United For Change train

 3         people to incite violence at rallies for

 4         Mr. Trump?

 5   A.    No.

 6   BY MR DEAN:

 7         Object to the form.

 8   BY MR. FOVAL:

 9         Absolutely not.       We did not do that.

10   BY MR. STREZA:

11   Q.    And again --

12   BY MR. FOVAL:

13   A.    That's not part of our training program.              Our

14         training program was not about even

15         disrupting.      It was about asking questions.

16   Q.    Did any -- did Americans United For Change

17         ever pay people to bird-dog at rallies or any

18         kind of political events?

19   BY MR DEAN:

20         Object to the form.

21   BY MR. FOVAL:

22         No.    All volunteers were unpaid volunteers.

23   We did not pay people to protest.             We did not pay

24   people to bird-dog.

25

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 6 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 7 of 20

                                                                              Page 32
 1   BY MR. STREZA:

 2   Q.    Before you made the statement in the video,

 3         quote, "she was one of our activists," closed

 4         quote, do you know if Americans United For

 5         Change had a policy of paying anybody to

 6         attend rallies for Mr. Trump?

 7   BY MR. FOVAL:

 8   A.    Americans United For Change did not have a

 9         policy to pay people in any form for -- to,

10         to protest against Mr. Trump.           All activists

11         who were engaged with Americans United For

12         Change and Democracy Partners were unpaid

13         volunteers.      They did so on their own accord.

14   Q.    Do you know, sir, if Shirley Teter was paid

15         by Americans United For Change for any

16         reason?

17   BY MR DEAN:

18         Object to the form.        Foundation.

19   BY MR. FOVAL:

20         Shirley Teter was not paid by Americans

21   United For Change or Democracy Partners for any

22   purpose.

23   BY MR. STREZA:

24   Q.    All right.     Did anyone associated with

25         Americans United For Change ever pay anyone

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 7 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 8 of 20

                                                                              Page 38
 1   Q.    Okay.    What do you remember these two people

 2         were trying to do for Mr. Roth specifically?

 3   A.    They had two key goals that they were trying

 4         to advance.

 5   BY MR DEAN:

 6         Objection.     Move to strike.

 7   BY MR. STREZA:

 8   Q.    Go ahead.     You can answer.

 9   BY MR. FOVAL:

10   A.    The issues that they were trying to present

11         as ideas for investments -- they were

12         representing that Charles Roth wanted to

13         invest in activities that Americans United

14         For Change and/or Democracy Partners were

15         involved in, and they -- so backing up, the

16         initial conversations with Christian

17         Hartsock/Steve Packard centered around a

18         scheme called voter re-enfranchisement that I

19         was not familiar with, where I was asked a

20         lot of questions on how it would be possible

21         to, quote, re-enfranchise voters in order to

22         be able to vote in the presidential

23         elections.     So in the initial bar

24         conversations I was asked a lot of questions

25         on how it would be possible to make it legal

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 8 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 9 of 20

                                                                              Page 39
 1         for people to vote in someone else's place,

 2         and I spent a lot of time pushing back on

 3         that, explaining that that was illegal and

 4         that was not something I did or any of my

 5         associates did and that it wasn't possible to

 6         make it legal because of the way election

 7         laws work.     In this meeting, in the Hyatt

 8         Place meeting, that idea was continuously

 9         brought up by these two parties --

10   Q.    By "these two parties" meaning?

11   A.    Meaning Alyssa and Steve.         The ideas of voter

12         re-enfranchisement -- so -- was the first

13         one.    The second one was disrupting Trump's

14         rallies.     They wanted to disrupt Trump

15         rallies, or they said Mr. Roth wanted to do

16         that specifically, and that's what he was

17         interested in funding, and in conversations

18         leading up to this I had presented to them

19         multiple drafts of proposals of activities

20         that we could participate in.           They did not

21         contain either of those two things.            We, we

22         were -- in Americans United For Change and

23         Democracy Partners, we were doing

24         bird-dogging, we were doing protests.             We

25         were not doing disruption, and we were not

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 9 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 10 of 20

                                                                               Page 40
 1          doing violence, and we were not doing voter

 2          re-enfranchisement in the way that they

 3          wanted to do it.       And so a lot of the

 4          questioning was how to make that work, and I

 5          had to spend a lot of time in all of these

 6          conversations explaining that, you know, what

 7          they were proposing was not legal; what they

 8          were proposing was not safe; what they were

 9          proposing was against the values of the

10          organization and me personally, was it

11          against the values of a lot of the people

12          that we worked with, that we did have

13          activists who were willing to go out and

14          bird-dog, who were willing to go out and

15          protest, who were willing to go and stand in

16          the lines at Trump rallies and engage people

17          in conversations.       But the idea that they

18          wanted to push for on behalf of Mr. Roth were

19          ideas that were off the table, that I had

20          reviewed with my superiors, and it had been

21          determined that they were very, highly risky,

22          dubious in their intent, and that was just

23          not something we were going to do.

24   Q.     You mentioned a written proposal that you

25          gave to Steve and Charles Roth?

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 10 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 11 of 20

                                                                               Page 59
 1   BY MR. STREZA:

 2          And, Ms. Court Reporter, as we go along, I'd

 3   appreciate you keeping me in line.             Okay?

 4   Q.     The digital counter in the upper, left-hand

 5          corner of this clip is 010531 and it lasts

 6          11 seconds.     You see that?

 7   BY MR. FOVAL:

 8   A.     Yes.

 9   Q.     I'm going to play it and ask you to listen

10          carefully to the content.

11

12          (Whereupon a video was played.)

13

14   BY MR. STREZA:

15   Q.     Okay.    Did you hear the video?

16   BY MR. FOVAL:

17   A.     Yes.

18   Q.     Could you understand what was being said in

19          the video?

20   A.     Yes.

21   Q.     Did you clearly state in response to a

22          question, quote, "We haven't paid a single

23          person to get beat up a, a rally"?

24   A.     Yeah.

25

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 11 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 12 of 20

                                                                               Page 63
 1          event was not spontaneous," closed quote?

 2   A.     Yes, I do.

 3   Q.     Now, when and after you watched the video

 4          Rigging the Election, what was your

 5          impression that the video was portraying?

 6   BY MR DEAN:

 7          Objection.

 8   BY MR. FOVAL:

 9          When I watched the Rigging the Election

10   video, my immediate reaction was that the video

11   was attempting to portray me as an organizer of

12   disruptions and violence at Trump rallies and that

13   I was a bad actor, that I was involved in dark

14   money activities, that my activists were involved

15   in dark money activities, and that our

16   organization was somehow doing things that weren't

17   legal.

18   BY MR. STREZA:

19   Q.     Now, you told Mr. Hartsock and Ms. Rivera

20          that you never paid people to get beat up on

21          the rallies for Mr. Trump on September 15th.

22          That's reflected in this video; correct?

23   BY MR. FOVAL:

24   A.     That is correct.

25   Q.     Did that statement that you made to Mr.

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 12 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 13 of 20

                                                                               Page 64
 1          Hartsock and Ms. Rivera about never paying

 2          people to get beat up, did it appear anywhere

 3          in the Rigging the Election video?

 4   A.     No, it did not.

 5   Q.     Do you remember -- excuse me -- in Rigging

 6          the Election video you stating, quote,

 7          "because the one thing I'm never going to do

 8          is have some kid get punched out at a rally

 9          and not have his doctor or legal bill paid,

10          if he gets arrested, paid for"?

11   A.     Yes, I do.     Sorry.

12   Q.     What did you actually mean by that statement

13          when you made it?

14   BY MR DEAN:

15          Objection.

16   BY MR. STREZA:

17          Strike that, please.        I'll rephrase the

18   question.

19   Q.     Do you remember making that statement?

20   BY MR. FOVAL:

21   A.     I do.

22   Q.     Do you remember making it to Mr. Hartsock and

23          Ms. Rivera?

24   A.     I do.

25   Q.     What did you actually mean by that statement

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 13 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 14 of 20

                                                                              Page 111
 1          about what we were already doing for

 2          Americans United For Change with seniors and

 3          students.

 4   Q.     And those events were going on in North

 5          Carolina?

 6   A.     We were in the planning stages, and they were

 7          documented and outlined in the proposal

 8          document that they were looking at.

 9   BY MR. STREZA:

10          The next clip is going to be marked Exhibit?

11   BY THE COURT REPORTER:

12          Ten.

13

14          (Whereupon, Exhibit 10, film footage marked

15          987 with a digital counter at 008974, was

16          marked for identification.)

17

18   BY MR. STREZA:

19          Ten, which is also from PVDEF 0000987.            It

20   has a counter of 008974 in the upper, left-hand

21   corner.       It is a one-minute-and-three-second-long

22   video.        It also starts on page 76 of the

23   transcript.        It's a little bit of an overlap, and

24   it may start with that reference to North

25   Carolina; so bear with me.

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 14 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 15 of 20

                                                                              Page 112
 1          (Whereupon a video was played.)

 2

 3   BY MR. STREZA:

 4   Q.     Okay.     I think we have heard that statement

 5          that you made during this deposition that you

 6          haven't paid a single person to get beat up

 7          at that Trump rally --

 8   BY MR. FOVAL:

 9   A.     Right.

10   Q.     -- before today --

11   A.     Right.

12   Q.     -- or before now.       At the bottom of page 77

13          of the transcript --

14   A.     Excuse me.

15   Q.     Go ahead.

16   A.     Thank you.

17   Q.     Mm hmm.     Again, Mr. Hartsock is referencing

18          volunteers getting beat up at Trump rallies,

19          and at the top of page 78 the transcript has

20          the word "inaudible," but the video has the

21          statement "we haven't paid a single person to

22          get beat up at a rally."         Is that true today?

23   A.     Yes.

24   Q.     Has AUFC, Americans United For Change, never

25          paid anybody to get beat up at a rally for

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 15 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 16 of 20

                                                                              Page 113
 1          Mr. Trump?

 2   A.     Well --

 3   BY MR DEAN:

 4          Objection.

 5   BY MR. FOVAL:

 6          While I was employed by Americans United For

 7   Change we did not pay volunteers to get beat up at

 8   Trump rallies, and, to my knowledge, none of the

 9   organizations that I've worked at paid volunteers

10   to do anything like that.

11   BY MR. STREZA:

12   Q.     Well, to correct the format of the question

13          that opposing counsel had made the objection,

14          I have to re-ask the question.

15   BY MR. FOVAL:

16   A.     Okay.

17   Q.     When you were involved with Americans United

18          For Change, did Americans United For Change

19          ever pay anybody to get beat up at a Trump

20          rally?

21   A.     When I was employed at Americans United For

22          Change, no volunteers were paid to get beat

23          up at Trump rallies.        The same goes for

24          Democracy Partners.       Democracy Partners did

25          not pay for volunteers to get beat up at

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 16 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 17 of 20

                                                                              Page 114
 1          Trump rallies either.

 2   Q.     And how about medical bills or legal bills

 3          for people who got beat up at a rally?

 4   A.     No.     In fact, this conversation I'm

 5          explaining to them why that's, that's not the

 6          case.     We, we don't want somebody to show up

 7          and not have -- you know, if they got punched

 8          out at a rally they wouldn't have support.

 9          So we're not gonna put people in that

10          position.

11   BY MR. STREZA:

12          I'm gonna show you another clip from the same

13   Bates document ending in 0987.            It has a counter

14   of 010855 in the upper, left-hand corner.               It's a

15   25-second video.

16          And which exhibit is this, Court Reporter?

17   BY THE COURT REPORTER:

18          Eleven.

19   BY MR. STREZA:

20          Exhibit No. 11.

21

22          (Whereupon, Exhibit 11, film footage marked

23          987 with a digital counter at 010855, was

24          marked for identification.)

25

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 17 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 18 of 20

                                                                              Page 115
 1   BY MR. STREZA:

 2   Q.     And I believe that you can pick it up in the

 3          transcript shortly after this -- the last

 4          clip I showed you.

 5   BY MR. FOVAL:

 6   A.     On which page?      Sorry.

 7   Q.     On page top 78 --

 8   A.     Okay.

 9   Q.     After you ever statement about not having

10          paid a single person to get beat up at a

11          rally.

12   A.     Okay.

13

14          (Whereupon a video was played.)

15

16   BY MR. STREZA:

17   Q.     Okay.    Do you see at the bottom of page 78

18          Mr. Hartsock states, "Well, I mean, fucking

19          90-year old woman.       How does that work"?

20   BY MR. FOVAL:

21   A.     Yes.

22   Q.     Do you know what he's relating to when you

23          give this statement?

24   A.     I, I -- at this point, between the two of

25          them like going back and forth and talking

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 18 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 19 of 20

                                                                              Page 146
 1          Project Veritas was trying to make?

 2   BY MR DEAN:

 3          Object to the form.

 4   BY MR. STREZA:

 5   Q.     Go ahead.     You can answer.

 6   BY MR. FOVAL:

 7   A.     The video told a story about what they said

 8          was me telling them, but Christian Hartsock

 9          as Steve Packard and Alyssa, they were the

10          ones promoting these narratives.           Charles

11          Roth on his conversations were promoting

12          these narratives.       None of this was my idea.

13          None of these were stories I was telling

14          them.    These were things they were asking me

15          questions about in hypothetical that they

16          were -- they already had a narrative about

17          it, and they were driving the conversation

18          that way.     I was trying to talk about the

19          work I was doing, and they were promoting a

20          narrative that was completely counter to what

21          we were actually doing.

22   Q.     Based on your statement, is it more accurate

23          that the video Rigging the Elections is about

24          the dirty tricks that the fictional Mr. Roth

25          wanted to employ?

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 19 of 20
          Case 1:17-cv-01047-ESH Document 68-14 Filed 06/03/19 Page 20 of 20

                                                                              Page 147
 1   A.     Yes.

 2   BY MR DEAN:

 3          Object to the form of the question.            You can

 4   answer.

 5   BY MR. STREZA:

 6   Q.     How did video one portray Shirley Teter?

 7   BY MR. FOVAL:

 8   A.     Video one portrayed Shirley Teter as one of

 9          our activists and as somebody who had been

10          part of the, quote, "dirty tricks" that we

11          were supposedly involved in.          And she wasn't

12          part of it at all.

13   Q.     Did video one portray Shirley Teter as

14          somebody who you recruited to foment violence

15          at rallies for Mr. Trump?

16   BY MR DEAN:

17          Object to the form.

18   BY MR. FOVAL:

19          The video portrayed Shirley Teter as being

20   involved in dark money operations, violence at

21   Trump rallies, you know, vote-rigging.              I mean,

22   the video was called rigging the vote; so by

23   putting her in that video, it was -- it was making

24   associations that didn't exist.

25

           Case 1:17-cv-00256-MR Document 94-6 Filed 05/02/19 Page 20 of 20
